


EXHIBIT 10.2




[evrylogoq313810q.jpg]


The EveryWare Short-Term Incentive Plan




This annual cash incentive bonus plan contains the exhaustive terms and
conditions of the EveryWare Short-Term Incentive Plan (the “STIP” or “Plan”) for
Company, as established by the Compensation Committee of the Board of Directors
(“Committee”). This document also contains highly confidential information about
the financials and operations of Company. This Plan may not be shared with
anyone outside of Company (the “Company”), and each Participant is required to
keep this Plan and its contents confidential at all times.





I.
Purpose of the Plan



The annual Short Term Incentive Plan (the “STIP”) is a key component to
Company’s pay for performance philosophy. The purpose of the STIP is to motivate
and reward senior management for driving key business strategies which meet or
exceed our annual financial goals.


II.
Effective Date



The Plan Year for this STIP is based on calendar year and ends on December 31st
of each applicable calendar year (the “Plan Year”).


III.
Eligibility



Participant eligibility under the Plan is limited to eligible positions
(“Participants”) within the Company. Participants in this Plan must also meet
all of the following criteria:


▪
Following the recommendation of the Chief Executive Officer, the Committee, in
its sole and absolute discretion, shall designate those key employees of the
Company (including its subsidiaries, operating units and divisions) who shall be
Participants in the Plan; and



▪
A Participant must be actively employed by the Company on the last day of the
Plan Year; and



•
A Participant must be hired on or before September 30 of the Plan Year; and



•
Bonus payments will be prorated for Participants who are hired or promoted into
eligible positions, and/or who experience a change in their incentive target
percent during the Plan Year. (See Section VIII- Proration of Bonus Payments for
details).



▪
A Participant must be in good standing and not on any disciplinary or active
Company Performance Improvement Plan (a “PIP”) to receive an award under this
Plan.





--------------------------------------------------------------------------------






IV.
Individual Target Award



Each Participant will have an Individual Target Award, expressed as a percentage
of the Participant’s base salary, based upon their position and scope of
responsibilities within the Company. For the Plan Year, the Committee may, in
its discretion, establish a range of performance goals which correspond to, and
will entitle Participants to receive, various levels of awards based on
percentage multiples of the Individual Target Award. Each performance goal range
shall include a level of performance designated as the “100% Award Level” at
which the Individual Target Award shall be earned. In addition, each range shall
include levels of performance above and below the 100% performance level,
ranging from a minimum of 0% to a maximum of 150% of the Individual Target
Award.


Changes in the Participant’s base salary during the Plan Year will result in a
prorated award calculation (See Section VIII- Proration of Bonus Payments for
details).


V.
Plan Performance Measures



The performance measurements for the Plan (“Plan Performance Measurements”) for
the Plan Year are:


Performance Measurement
Weight
Adjusted EBITDA
40%
Free Cash Flow
20%
Net Sales Growth
20%
Discretionary Performance Goals
20%



A matrix displaying the Plan Performance Measurement targets and range of
potential awards is included as Attachment A at the end of this Plan document.
Actual results and ultimate awards will be based on the audited financial
statements for the fiscal year corresponding to the Plan Year as confirmed by
the Committee.


VI.
Bonus Payment Calculation



Following completion of the Plan Year and after the Company completes its fiscal
year financial audit, the final results of the Plan Performance Measurements
will be submitted to the Committee for validation and approval. Each
Participant’s final award “Award” will be calculated against his/her Individual
Target Award. Please refer to Attachment B for illustrative calculations of
potential Awards.


VII.
Awards



Awards, if any, are payable following the completion of the Plan Year and the
fiscal year financial audit. Awards will be paid as soon as practical following
the completion of the fiscal year financial audit, but no later than March 31st.




--------------------------------------------------------------------------------






VIII.
Proration of Awards



The circumstances that may warrant a prorated Award include, but are not limited
to:
•
Changes in base salary;

•
Changes in Individual Target Award opportunity (due to a promotion, demotion or
participation in a Company PIP.

•
Date of Plan eligibility; and

•
Qualified leave of absence, permanent disability or death of Participant.



The following rules apply to determining when an Award may be prorated:


•
A Participant who commences employment after the beginning of the Plan Year is
eligible for a prorated award under this Plan if he/she has an effective hire
date on or before September 30 of the Plan Year.



•
Participants eligible for a prorated Award based on their hire date will receive
an Award calculated as if his/her hire date was the 1st day of the month unless
their hire date is on or after the 15th of the month, in which case the award
will be calculated as of the effective hire date was on the 1st day of the
following month.



•
In the event a Participant’s employment is terminated by reason of death,
disability, or retirement (as determined and defined by the Committee), the
Award determined shall be reduced to reflect participation prior to termination
only. The reduced Award shall be calculated by multiplying the Award by a
fraction, the numerator of which is the number of days of employment in the Plan
Year through the date of termination, and the denominator of which is the number
of days in the Plan Year. In the case of a Participant’s disability, if no
applicable employment agreement governs such definition, the Award period will
be based on the date on which the individual received the status of “total
permanent disability” as defined by the Committee.



•
A prorated Award payable under this Plan for a Participant who is promoted or
receives a salary change after the 15th of the month will be calculated at the
lower rate of pay for the month in which the promotion or salary change occurs,
with the new rate of award calculation taking effect on the first of the
following month.



•
An employee who becomes eligible to be a Participant under the Plan because
he/she is promoted into an eligible position after the beginning of the Plan
Year is eligible for a prorated portion of any award deemed earned and payable
under this Plan beginning in the promotion month if the promotion occurs on or
before the 15th of the month, or on the 1st day of the following month if the
promotion occurs after the 15th of the month.



•
A Participant who is demoted into a non-eligible position after the beginning of
the Plan Year is eligible to receive a prorated award for the period, in which
he/she held an eligible position during the Plan Year, provided all other
eligibility criteria are met.



•
A Participant placed on a PIP is not eligible for an Award in the calendar year
in which a PIP is active.





--------------------------------------------------------------------------------






IX.
Termination of Employment



A Participant whose employment terminates for any reason other than as described
in VII above, before end of the Plan Year, is not eligible for an Award unless
otherwise approved in writing by the Committee, upon a recommendation of the
CEO.


X.
Additional Important Plan Information



Awards under the Plan are discretionary and may be increased, reduced, or
cancelled, at the sole discretion of the Committee.


Neither the establishment of this Plan nor participation in this Plan shall in
any way affect or alter the employment relationship between the Company and
Participants in this Plan. The Company retains all rights with respect to
management of its employment relationship with all Participants, and nothing in
this Plan alters that exclusive right of the Company. Nothing in this Plan shall
be construed to create or imply the guarantee of, or the creation of a contract
of, employment between the Company and any Participant, or a right to continued
employment for any period of time. To ensure that this Plan best supports the
Company’s overall business objectives and strategies, this Plan may be reviewed
periodically and may be modified, amended, or terminated at the Committee’s sole
discretion.


Receipt of an Award under this Plan is not guaranteed. The Company reserves the
exclusive right, in its sole discretion, to terminate a Participant’s
participation in the Plan at any time.


Loans, advances, or draws against potential Awards are prohibited in all
respects.


This Plan supersedes all prior understandings, negotiations and agreements,
whether written or oral, between each individual Participant and the Company as
to the subject matter covered by this Plan. This Plan describes the sole and
exclusive Individual Target Awards and Awards the Company is offering to
Participants during the Plan Year. However, nothing in this Plan prevents the
Company from paying an employee an incentive award or other payment not
described under this Plan, at any time or from time to time. The Company has no
obligation to pay any employee an incentive award or other payment not described
under this Plan.


All Awards under this Plan are subject to applicable withholdings and deductions
as required by law in accordance with the Company’s standard accounting and
payroll practices.










--------------------------------------------------------------------------------




Attachment A




Calculation of Plan Performance Measures


Calculation of the actual award payable to a Participant is a straight line
calculation based upon actual results. Maximum Thresholds established for each
Measurement below result in Award payouts of 150%, while Minimum Thresholds
result in Award payouts of 50%. No Award is achieved below the Minimum
Threshold. The percentage Award payout will be determined by linear
interpolation between the Target and the Maximum Threshold or the Target and the
Minimum Threshold, as applicable.


Measurement 1: Adjusted EBITDA


Adjusted Earnings Before Interest, Taxes, Depreciation and Amortization (EBITDA)
is the primary Plan Performance Measurement used in the final calculation for
award purposes. For the purposes of this STIP, Adjusted EBITDA means, for the
Plan Year, the Company’s earnings before interest, taxes, depreciation,
amortization, sponsor expenses, restructuring costs and inventory write down
(which, for calendar year 2013, will be more than $2.1 million) as reported in
the Company’s public financial statements. The Committee shall reasonably adjust
Adjusted EBITDA to exclude the impact of dispositions and acquisitions during
the Plan year.


 
Adjusted EBITDA
Award Payout
Maximum Threshold
$67m
150%
Target
$61m
100%
Minimum Threshold
$55m
50%



The EBITDA levels shown above are to be calculated after full funding the payout
under the STIP and any other bonus program, of the Company.




Measurement 2: Free Cash Flow


For the purposes of this STIP, Free Cash Flow means, for the Plan Year, the
Company’s cash generated from operations less capital expenditures plus direct
cash expenses for the merger between EveryWare Global, Inc. and ROI Acquisition
Corp. The Committee shall reasonably adjust actual Free Cash Flow to exclude the
impact of dispositions and acquisitions during the Plan year.


In order for a payout to occur under the Free Cash Flow category plan, the
minimum EBITDA performance threshold does not need to be achieved For Free Cash
Flow between $13.5m and $17m, the percentage Award payout will be determined by
linear interpolation between the Target and the Maximum Threshold or the Target
and the Minimum Threshold as applicable.
  
 
Free Cash Flow
Award Payout
Maximum Threshold
$17M
150%
Target
$15.2M
100%
Minimum Threshold
$13.5M
50%



The Free Cash Flow levels shown above are to be calculated after full funding
the payout under the STIP and any other bonus program of the Company.




--------------------------------------------------------------------------------






Measurement 3: Net Sales Growth


Net Sales Growth as used in the Plan Performance Measurement is based on 2012
audited Net Sales of $421,689,000. For the purposes of this STIP any impact
related to acquisitions and dispositions will be excluded from the calculation
of Net Sales Growth.


 
Net Sales Growth
Award Payout
Maximum Threshold
+12%
150%
Target
+8%
100%
Minimum Threshold
+4%
50%



Measurement 4: Discretionary Performance Goals


Attainment of Performance Goals will be discretionary, identified by leadership
and applicable supervisors based on personal performance, goals and objectives.
To the greatest extent possible, Performance Goals will be communicated to
Participants in the first calendar quarter of the Plan Year.


In order for a payout to occur under the Discretionary Performance Goals
category plan, the minimum Adjusted EBITDA, Free Cash Flow and Net Sales
Increase performance threshold do not need to be achieved.


[attachmentb.jpg]


